Citation Nr: 0634712	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-24 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a skin condition, to 
include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from November 1990 until July 
1991 and a period of active duty for training from November 
1988 until May 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 Rating Decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The claims file was 
subsequently transferred to the RO in St. Petersburg, 
Florida.

The appeal initially included claims for entitlement to 
service connection for chronic fatigue syndrome and 
headaches, to include as due to an undiagnosed illness.  
Service connection was granted by the RO by rating decisions 
dated in November 2005 and April 2006 respectively.  These 
decisions represented a complete grant of the benefits sought 
on appeal and therefore the claims for entitlement to service 
connection for chronic fatigue syndrome and headaches are not 
currently before the Board.

The veteran attempted to open claims for entitlement to 
service connection for respiratory problems, forgetfulness, 
nausea/vomiting, an urination problem, shaking hands, 
insomnia, a bilateral foot condition and depression in his 
March 1997 and September 1997 statements.  The RO has not yet 
adjudicated these claims.  As such, these issues are REFERRED 
to the RO for appropriate action.





FINDING OF FACT

A skin condition was not manifested during service and is not 
causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a skin 
condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1117 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in June 2001, July 2002, March 2004, and June 
2006.  

The RO sent the veteran letters in June 2001 that advised him 
of the changes in VA's duties to notify and assist and 
requested additional evidence for the claims based upon 
service during the Gulf War.  The RO advised the veteran of 
the evidence associated with the claims file and indicated 
that a VA examination had been requested.  The elements of 
service connection were enclosed and the veteran was 
encouraged to send any relevant information as soon as 
possible.  Specifically, the veteran was informed that 
benefits may be paid for an undiagnosed illness which began 
either during active service in the Southwest Asia theater of 
operations or at any time through December 2001 and have 
lasted for six months or longer.  The RO requested medical 
evidence from the time the veteran began active duty in the 
Gulf War and evidence since leaving the Gulf War.  The RO 
informed the veteran the evidence could be medical or 
nonmedical in nature and provided examples of medical 
statements, copies or information of any Gulf Heath Registry 
Examination the veteran participated in, evidence concerning 
time lost from work, changes in physical appearance, 
abilities or mental or emotional attitude and lay statements.  

The July 2002 letter explained VA's duties under the new laws 
and regulations.  The RO also provided the elements of 
service connection that needed to be satisfied in order for 
the veteran to establish entitlement to the benefit sought.  
The RO requested the names, addresses and dates of treatment 
of any persons, agencies or companies that may have relevant 
records.  Medical authorizations were enclosed so VA could 
assist in obtaining non-federal records.  The veteran was 
encouraged to inform the RO of additional information he 
wanted the VA to obtain, to send any evidence in his 
possession as soon as possible and to advise the RO of any 
changes in his address or phone number. 

The March 2004 letter advised the veteran that VA was working 
on his appeal for chronic fatigue, chronic headaches and a 
chronic skin rash.  The RO requested more information 
concerning the illness claimed as a result of service during 
the Gulf War.  Specifically, the RO requested information 
concerning the earliest manifestations of the illness and 
indicated this could be satisfied by medical evidence or lay 
statements.  The RO also requested copies of any 
correspondence in which the veteran wrote about the illness.  
The RO enclosed a guide on submitting evidence for claims 
about Gulf War undiagnosed illnesses.  The RO requested the 
date and location of any Gulf War health registry examination 
in which the veteran may have participated.  The RO also 
suggested other evidence, such as statements from doctors or 
laboratory reports, which may be relevant to the claim.  The 
veteran was advised of the evidence associated with the 
claims file and informed that VA would obtain relevant 
federal records and make reasonable efforts to obtain 
relevant private records.  Medical authorizations were 
enclosed so VA could assist in obtaining evidence.  The 
elements of service connection were also enclosed.

The June 2006 letter informed the appellant of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection is granted.  The appellant was advised 
that disability ratings would be determined on the level of 
the disability and depend upon the nature and symptoms of the 
condition, severity and duration of the symptoms and the 
impact of the condition on employment.  The RO indicated the 
appellant could submit evidence such as ongoing treatment 
records, Social Security Administration determinations, 
statements from employers and other lay statements for the 
RO's consideration in assignment of a disability rating.  The 
RO also indicated the effective date was generally based upon 
the date the RO received the claim or the date the evidence 
showed a certain level of disability under the rating 
schedule.  The appellant was informed she could submit 
evidence such as the dates treatment began, service medical 
records and reports of treatment of the condition while the 
veteran was in training or in the Guard or Reserve to assist 
the RO in determining a proper effective date.  The June 2006 
letter complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires VA provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim for service connection 
is awarded.  

The duty to notify and assist is heightened in a case, such 
as the present one, where records in the control of the VA 
are unavailable due to no fault of the veteran.  Dixon v. 
Derwinski, 3 Vet.App. 261, 263 (1992).  In such 
circumstances, VA is to advise the veteran of his right to 
submit alternate sources of evidence to support his claims, 
including statements from service medical personnel, 
"buddy" statements or affidavits and other forms of lay 
evidence.  Id.  

In the present case an incomplete set of service medical 
records is associated with the claims file.  The RO contacted 
the National Personnel Records Center to obtain a complete 
copy.  By a response dated in January and March 1994, the 
National Personnel Records Center advised the RO that the 
veteran had been transferred to the National Guard and as 
such the State Adjutant General's office would retain the 
records.  The RO subsequently contacted the New Jersey 
Department of the Military and Veteran's Affairs and was 
advised that the veteran had been transferred to Puerto Rico 
National Guard.  The RO advised the veteran in January 1995 
that it was trying to obtain service medical records from the 
Puerto Rican National Guard.  In that letter, the RO 
requested the veteran send any service medical records in his 
possession.  Subsequently, in June 2001 and March 2004 the RO 
advised the veteran that evidence demonstrating a condition 
in service could be medical or non-medical in nature.  
Examples were provided and included lay statements and 
employment records.  As such, the Board finds the RO 
satisfied the heightened duty to try and obtain records.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  Some service 
medical records and VA medical records are associated with 
the claims file.  Additionally, the veteran was afforded VA 
examinations and provided testimony at DRO hearings in 
October 2004 and March 2006.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim.  In fact, in a statement dated in 
July 2004 the veteran advised the RO that he had no 
additional evidence to submit in connection with this claim.  
As such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for a skin condition.  
The veteran contends his skin condition is a result of his 
service in the Persian Gulf, specifically from exposure to 
chemicals and/or toxic fumes.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may also be established for a Persian Gulf 
veteran who develops a chronic disability resulting from an 
undiagnosed illness which became manifest during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006. 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Objective indications of a chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b).  The presumptive provisions will also 
apply to certain diagnosed conditions involving medically 
unexplained chronic multisymptom illness defined by a cluster 
of signs and symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), including any 
diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, if signs or 
symptoms are medically attributed to a diagnosed (rather than 
an undiagnosed) illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 
1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 
14 Vet. App. 12, 22-23 (2000).  

The veteran's service included a tour of duty in the Persian 
Gulf from February 1991 until July 1991.  Thus, the veteran 
has the requisite service in the Persian Gulf.  However, the 
skin condition has been attributed to diagnosed conditions.  
For example, in the November 1994 VA examination the rash was 
diagnosed as pruritus/dermatographism; and in the November 
2005 VA examination the rash was diagnosed as dermatitis.  As 
such, the veteran has a diagnosed condition and service 
connection for a skin condition under the presumptive 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 does not 
apply.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The veteran has a current disability as illustrated by the 
April 2004 VA examination which noted redness and an 
erythematous rash on the neck and lower anterior chest and 
the November 2005 VA examination which diagnosed dermatitis.  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records fail to note any complaints, 
treatment or diagnosis of any skin rash.  As explained above, 
the service medical records associated with the claims file 
are incomplete.  The RO, however, had satisfied the 
heightened duty in attempting to obtain the records and 
advised the veteran of the need to submit medical evidence 
demonstrating a disability in service.  The veteran failed to 
provide any additional medical or non-medical evidence 
demonstrating a skin condition during service.

Additionally, during the RO hearing in October 2004, the 
veteran testified he was uncertain whether the rash began 
during his service or after his return from service.  The 
veteran testified he did not have a problem with rashes prior 
to entering the service and denied having problems while he 
was in the service before going to Iraq.  The veteran 
indicated he was not sure if the rash started while he was 
overseas or when he returned but did report he traveled 
through Kuwait.  The veteran related that his entire unit 
could have been exposed to depleted uranium from oil wells on 
fire and burning tanks.  During this hearing the veteran 
indicated he contacted the VA about seeing a dermatologist 
when he got back from the Persian Gulf but was informed it 
would be an eight month wait.  The veteran stated he saw a 
doctor in the Dominican Republic in 1992.  That doctor 
provided the veteran with a creme which helped alleviate the 
rash.  

Nor is there any evidence of continuity of symptomatology.  
The first complaint of a rash associated with the claims file 
is an August 1994 medical record which documents complaints 
of itching but found no rash or lesions of the skin.  This 
record is dated approximately 3 years after the veteran's 
separation from service.  Later, in a January 1996 
examination for enlistment into the Army National Guard, the 
skin was described as normal and no evident body marks were 
noted.  Similarly, the veteran denied a history of skin 
diseases in the report of medical history completed in 
January 1996.  The gaps in evidence constitute negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  Without 
evidence of an inservice incurrence or evidence of continuous 
symptomatology, service connection is not warranted.  

Even assuming an inservice incurrence, service connection is 
not warranted as there is no competent medical evidence of a 
nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran underwent a VA examination in January 1995 to 
assess the presence and severity of any disability.  The 
veteran complained of his skin itching since his return from 
the Persian Gulf and noted he had hair loss on the thighs and 
legs.  Clinical examination found scattered erythematous 
patches of the neck and chest, and eczema of the back 
secondary to scratching.  The examination was positive for 
dermatographism.  Hair loss secondary to scratching of the 
thighs and a few mobile lymph nodes in the axilla and groin 
were noted.  The diagnosis was pruritus and dermatographism.  
The examiner did not provide an opinion as to the etiology of 
the skin condition.

The veteran underwent another VA examination in April 2004.  
The examiner indicated he reviewed the claims file.  The 
veteran reported the onset of skin disease as around 
Christmas in 1991.  He explained the skin disease was always 
in the same place, never went away, and indicated the rash 
would be about the neck, the axillae, the legs, and the 
forearms.  The veteran also claimed a rash on the stomach.  
The rash was reported as less than usual on the date of the 
examination.  The veteran related he was unable to use 
deodorant for 10 years due to irritation.  The skin was red 
and the veteran described occasional peeling.  The veteran 
reported in the beginning the rash was in the armpits and 
later spread over other parts of the body.  The veteran 
described treatment with a cream to alleviate the itch and 
reported the disease is not continuous if he uses the cream.  
The veteran described itching, the presence of little cysts 
and rough skin.  

The examiner indicated the rash was not a malignancy.  There 
was no neoplasm.  No limitation in function was noted except 
for the skin itched.  The veteran denied seeing a 
dermatologist.  There was no vasculitis or elevation of the 
lesions.  The veteran complained the condition kept him from 
working, relaxing and sleeping.  The skin was examined and 
some redness and an erythematous rash about the neck and over 
the lower anterior chest was described.  This was the only 
rash visualized in spite of examining the axillae, groins, 
back, chest, abdomen, thighs and legs.  There were no 
excoriations.  The back, abdomen and thighs were clear.  The 
examiner noted he could not explain the skin problem.  

In the May 2004 addendum to the VA examination, the examiner 
explained the redness was about the neck and the collar line, 
front and back, a little over the anterior chest and very 
mild.  The rest of the body was clear.  The veteran 
complained of the rash all the time, but the examiner noted 
that was not the occasion at the time of the examination.  
The examiner stressed the fact that the veteran never 
consulted a dermatologist.  The examiner stated he was not 
positive as to the diagnosis but an allergic reaction to 
something like clothes or soap would be his opinion from the 
examination.  The examiner stated the condition is not at all 
likely due to military service but is likely due to an 
allergy or something in his clothes.  The examiner clarified 
that the issue was a speculation on his part.

The veteran underwent a VA examination in November 2005 to 
assess the presence and etiology of any disability.  During 
this examination, the veteran reported exposure to toxic 
fumes while in Desert Storm.  He reported he developed a skin 
condition affecting his neck, chest, back, arms and groins in 
1991.  The veteran described it as a red, itching eruption 
associated with blisters that would ooze but not bleed.  He 
related he was unable to obtain care in the United States and 
was treated in the Dominican Republic with a cream that 
cleared the condition with the exception of his groins.  He 
was advised to avoid chemicals, bleaches and use moisteners.  
The veteran reported experiencing purities in the groins with 
a rash and indicated the most recent episode was present for 
the past two months.  Clinical examination revealed a single 
oval shaped skin lesion that was slightly pigmented and 
raised on the right groin.  No pallor of the skin or mucous 
membranes was present.  There was no jaundice or cyanosis.  
The diagnosis was dermatitis of the right groin.  The 
examiner noted the medical evidence supported the current 
disability claim and indicated medical evidence supports the 
current in military service and medical evidence supports 
nexus between the conditions and his current disabilities.  

The November 2005 VA examination relied entirely upon the 
veteran's reported history of exposure to toxic fumes while 
in service, which in turn is not corroborated.  These 
recitations of medical history are not supported by the 
evidence of record.  The law provides that the transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Furthermore, the VA examiner did not provide a 
detailed rationale to support his opinion.  Although he 
referred to medical evidence which supported the inservice 
incurrence or provided a link between the skin condition and 
the inservice incurrence, the medical evidence was not 
identified in detail.  As such, the conclusions of the 
November 2005 VA examination are less probative than the 
findings of the other VA examiners.  

The other medical opinion as to a nexus indicated that the 
skin condition was not  related to military service.  As 
such, with no inservice incurrence and no evidence of a 
nexus, the preponderance of the evidence is against the claim 
for service connection for a skin condition.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin condition is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


